Citation Nr: 1826852	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-36 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran did not request a hearing.


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's tinnitus was incurred during his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology under 38 C.F.R. § 3.303 (b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where a claimant asserts entitlement to a chronic condition but there is insufficient evidence of a chronic disease in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a), including organic diseases of the nervous system such as tinnitus.  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

The Veteran contends that his tinnitus began during active service and has continued since that time.

The Veteran's service treatment records (STRs) do not reflect treatment for any audiological complaints, findings, treatment, or diagnoses of tinnitus.

A February 2014 private treatment note revealed that the Veteran reported ringing in both ears since he separated from the military.  He served in helicopters and had significant exposure to noise on shooting ranges.  He reported that hearing protection devices were worn some of the time.  

In a March 2014 statement, the Veteran's wife indicated that the Veteran complained of ringing in his ears since being discharged from service.  Also, in March 2014, the Veteran reported that he was exposed to repeated noise exposure during service, which caused ringing in his ears.  He was exposed to gunshots, explosions, and loud aircrafts without hearing protection.  He reported his ringing to a Navy corpsman, but was only issued a pair of ear plugs.  

In June 2014, the Veteran was afforded a VA disability benefits questionnaire (DBQ) examination for tinnitus.  His claims file was reviewed.  The Veteran reported bilateral constant tinnitus with onset during recruit training.  He described the tinnitus as ringing, which made it difficult to sleep at night.  The VA examiner opined that the tinnitus was less likely than not caused by or a result of military noise exposure as there were no reports or complaints of tinnitus during service.  The in-service audiometric data did not support acoustic trauma.  Also, the examiner found that the Veteran's military occupational specialties were not consistent with noise exposure.  Lastly, the examiner found that tinnitus has varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  

In August 2014, a private physician reviewed the Veteran's claims file and opined that the Veteran's bilateral tinnitus was more likely than not related to his very significant in-service noise exposure.  More specifically, the exposure to helicopters and shooting ranges were the most likely cause of the Veteran's bilateral tinnitus.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the June 2014 VA examiner did not address the Veteran's assertions or his wife's assertions of constant bilateral hearing loss since service in her rationale.  A medical examination that fails to take into account credible lay assertions of an inservice injury is of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (medical examination held inadequate where "examiner impermissibly ignored the Appellant's lay assertions that he had sustained a back injury during service.").

In this case, the August 2014 physician was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his bilateral constant tinnitus began during active duty service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran is competent in this case to report his symptoms as they are observable to him and he is credible as his testimony has been consistent.  The Board also observes that the March 2014 lay statements are competent and credible evidence that the Veteran's tinnitus began during active service and has continued since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Taken together, the August 2014 medical opinion and the March 2014 lay statements, at the very least places the evidence in a state of relative equipoise as to whether tinnitus was incurred during the Veteran's active service.  

Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a current diagnosis of tinnitus that had its onset during active service.  Accordingly, service connection for tinnitus is warranted.  38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309; Walker, supra.  See also 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


